                       Case 6:20-cv-00725-ADA Document 4 Filed 08/12/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                     WesternDistrict
                                                 __________  Districtofof__________
                                                                          Texas

                                                                 )
WSOU Investments, LLC d/b/a
                                                                 )
   Brazos Licensing and
      Development
                                                                 )
                                                                 )
                                                                 )
                                                                 )
                                                                         Civil Action No. 6:20-cv-00725
                            Plaintiff(s)                         )
                                                                 )
                                 v.
 Hewlett Packard Enterprise
                                                                 )
          Company                                                )
                                                                 )
                                                                 )
                           Defendant(s)



                                                 SUMMONS IN A CIVIL ACTION
To: (Defendant’s name and address)
                                                Hewlett Packard Enterprise Company
                                                c/o CT Corporation System
                                                1999 Bryan Street, Suite 900
                                                Dallas, TX 75201


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                                Raymond W. Mort, III
                                                The Mort Law Firm, PLLC
                                                100 Congress Ave, Suite 2000
                                                Austin, Texas 78701

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:
                                                                                      Signature of Clerk or Deputy Clerk
                        Case 6:20-cv-00725-ADA Document 4 Filed 08/12/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:20-cv-00725

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ❒ I personally served the summons on the individual at (place)
                                                                        on (date)                                    ; or

           ❒ I left the summons at the individual’s residence or usual place of abode with (name)
                                                         , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ❒ I served the summons on (name of individual)                                                                     , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                           ; or

           ❒ I returned the summons unexecuted because                                                                             ; or

           ❒ Other (specify):
                                                                                                                                              .


           My fees are $                          for travel and $                  for services, for a total of $          0.00          .



           I declare under penalty of perjury that this information is true.


 Date:
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 Additional information regarding attempted service, etc:
